        Case 4:19-cr-00059-BMM Document 2 Filed 08/08/19 Page 1 of 2



PAULETTE L. STEWART
                                                                       FILED
Assistant U.S. Attorney                                                  AUG O8 2019
U.S. Attorney's Office                                                Clerk, U.S District Court
901 Front Street, Suite 1100                                             District Of Montana
                                                                             Great Falls
Helena, MT 59626
Phone: (406) 457-5120
Fax: (406) 457-5130
E-mail: paulette.stewart@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                   CR-19-~ -GF- ~MM

              Plaintiff,                     INDICTMENT

                                             FELON IN POSSESSION OF A
       vs.                                   FIREARM AND AMMUNITION
                                             Title 18 U.S.C. § 922(g)(l)
 JOSEPH WILLIAM WEBB,                        (Penalty: Ten years imprisonment,
                                             $250,000 fine and three years supervised
             Defendant.                      release)

                                             FORFEITURE
                                             18 U.S.C. § 924(d)



THE GRAND JURY CHARGES:

      That on or about August 25, 2018, near Interstate 15 mile marker 290, and

within Cascade County, in the State and District of Montana, the defendant,

JOSEPH WILLIAM WEBB, knowing he had been convicted on or about

September 6, 2017, of a crime punishable by imprisonment for a term exceeding


                                         1
         Case 4:19-cr-00059-BMM Document 2 Filed 08/08/19 Page 2 of 2



one year under the laws of the State of California, knowingly possessed, in and

affecting interstate commerce, a firearm and ammunition, in violation of 18 U.S.C.

§ 922(g)(l ).

                          FORFEITURE ALLEGATION

      Upon conviction of the offense charged in the indictment, the defendant,

JOSEPH WILLIAM WEBB, pursuant to 18 U.S.C. § 924(d), shall forfeit to the

United States, any firearm and ammunition used in the commission of said offense.

      A TRUE BILL.              Foreperson signature redacted. Original document filed under deal.




 riminal Chie Assistant U.S. Attorney




                                                                     Crim. Summo~
                                                                     Warrants   .
                                          2                           Bal\t              ·1
